                                                                          JS-6




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,            CV 19-10596 DSF
    Plaintiff,                       CR 13-574 DSF

                 v.                  Order DENYING Motion to
                                     Vacate, Set Aside, or Correct
FERNANDO LUVIANO,                    Sentence and DENYING
    Defendant.                       Certificate of Appealability




   Defendant Fernando Luviano has filed a motion under 28 U.S.C. §
2255 to vacate, set aside, or correct his sentence. The grounds for the
motion are (1) that his counsel provided ineffective assistance when
counsel failed to object to the criminal history information in the
presentence report and (2) that Defendant’s sentence violated
Defendant’s due process rights by applying a five point “serious bodily
injury” enhancement.

    Counsel was not ineffective in failing to object to the presentence
report. The presentence report mentions an assault arrest that
Defendant argues was only a detention and not an official arrest.
While the sentencing judge commented on the assault arrest, neither
party focused on it in their sentencing papers and it did not affect
Defendant’s criminal history category. There is no indication that the
sentencing judge would have viewed the appropriate sentence
differently had the assault arrest been reported as a detention.
Further, there was ample evidence in the materials that Defendant had
been involved in several questionable uses of force prior to the charged
incident, which justifes the sentencing judge’s conclusion that
Defendant’s criminal history category somewhat understated his actual
past conduct.

   Defendant has procedurally defaulted on his claim related to the
“serious bodily injury” enhancement because he did not raise it on
appeal or show cause for failing to do so. 1 In any event, the premise of
the claim is incorrect because the sentencing judge considered the
degree of injury, noting that while the injuries were not the worst
possible, they were still serious enough to warrant a five-point
enhancement. There is ample evidence in the record to support that
assessment.

   The motion is DENIED. Additionally, Defendant has not made a
substantial showing of the denial of a constitutional right, and a
certificate of appealability is denied. See 28 U.S.C. § 2253; Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003).

    IT IS SO ORDERED.

DATED: March 19, 2020
                               Honorable Dale S. Fischer
                               UNITED STATES DISTRICT JUDGE




1A defendant moving pursuant to § 2255 “procedurally defaults his claims by
not raising them on direct appeal and not showing cause and prejudice or
actual innocence in response to the default.” United States v. Ratigan, 351
F.3d 957, 962 (9th Cir. 2003).



                                     2
